PER CURIAM:
Michael Anthony Harmon, Jr., appeals the district court’s order denying his motion “nunc pro tunc for review of sentence.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Harmon, No. 1:00-cr-00153-CMC-1 (D.S.C. May 17, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.